           Case 1:20-cr-00078-AT Document 153 Filed 11/23/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: 11/23/2020

              -against-
                                                                       20 Cr. 78-4 (AT)
SHALIK JENKINS,
                                                                     AMENDED ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        The Court’s November 11, 2020 order, ECF No. 152, is AMENDED as follows: the Court
shall hold a telephonic bail reconsideration hearing on December 7, 2020, at 12:00 p.m. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 3 (S.D.N.Y. Sept. 16, 2020) (authorizing
the use of video teleconferencing, or telephone conferencing if video teleconferencing is not
reasonably available” in detention hearings under 18 U.S.C. § 3142 with consent of the defendant).
The parties, co-counsel, members of the press, and the public may access the audio feed of the
conference by calling (888) 398-2342 or (215) 861-0674, at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: November 23, 2020
       New York, New York
